


110 HR 5657 IH: To clarify the authority of States to use funds as the

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5657
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To clarify the authority of States to use funds as the
		  non-Federal share of Medicaid expenditures for certain regional medical
		  centers.
	
	
		1.Clarification of treatment of
			 State authority to use funds as the non-Federal share of Medicaid expenditures
			 for certain regional medical centers
			(a)In
			 generalNothing in section 1903(w) of the Social Security Act (42
			 U.S.C. 1396b(w)) shall be construed by the Secretary of Health and Human
			 Services as prohibiting a State’s use of funds as the non-Federal share of
			 expenditures under title XIX of such Act where such funds are transferred from
			 or certified by a publicly-owned regional medical center located in another
			 State and described in subsection (b), so long as the Secretary determines that
			 such use of funds is proper and in the interest of the program under title
			 XIX.
			(b)Center
			 describedA center described in this subsection is a
			 publicly-owned regional medical center that—
				(1)provides level 1
			 trauma and burn care services;
				(2)provides level 3
			 neonatal care services;
				(3)is obligated to
			 serve all patients, regardless of ability to pay;
				(4)is located within
			 a Standard Metropolitan Statistical Area (SMSA) that includes at least 3
			 States;
				(5)provides services
			 as a tertiary care provider for patients residing within a 125-mile radius;
			 and
				(6)meets the criteria
			 for a disproportionate share hospital under section 1923 of such Act (42 U.S.C.
			 1396r–4) in at least one State other than the State in which the center is
			 located.
				
